Citation Nr: 1532681	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  12-02 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a compensable rating for right knee, status post arthroscopy.

3.  Entitlement to an effective date earlier than February 21, 2009, for service connection for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1978 to July 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009 to February 2010 decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).   


FINDING OF FACT

In May 2015 and July 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal is requested as to the issues of an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine; a compensable rating for right knee, status post arthroscopy; and an effective date earlier than February 21, 2009, for service connection for degenerative disc disease of the lumbar spine.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the issues of an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine; a compensable rating for right knee, status post arthroscopy; and an effective date earlier than February 21, 2009, for service connection for degenerative disc disease of the lumbar spine by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to the issues of an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine; a compensable rating for right knee, status post arthroscopy; and an effective date earlier than February 21, 2009, for service connection for degenerative disc disease of the lumbar spine, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issues of an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine; a compensable rating for right knee, status post arthroscopy; and an effective date earlier than February 21, 2009, for service connection for degenerative disc disease of the lumbar spine, is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


